Citation Nr: 1028911	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  00-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disability, 
claimed as the residuals of bronchiectasis, the residuals of 
pneumonia, and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from May to November 1952.

This case was previously before the Board of Veterans' Appeals 
(Board) in February 2008.  The Board found that the Veteran had 
submitted new and material evidence to reopen claims of 
entitlement to service connection for the residuals of pneumonia 
and the residuals of bronchiectasis.  Thereafter, the Board 
remanded the underlying issues to the RO for a de novo review of 
the record and readjudication.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); Prec. Op. VA Gen. Counsel 16-92 (Authority of 
the Board of Veterans' Appeals to Address Matters Not Considered 
by the Agency of Original Jurisdiction, 57 Fed. Reg. 49747 
(1992)).  

Following a de novo review, the M&ROC denied the Veteran's claims 
of entitlement to service connection for the residuals of 
pneumonia and the residuals of bronchiectasis.  Thereafter, the 
case was returned to the Board for further appellate action.

Throughout the course of this appeal, the issues have been 
classified as entitlement to service connection for pneumonia; 
entitlement to service connection for chronic obstructive 
pulmonary disease; and entitlement to the residuals of 
bronchiectasis. The Board has restated those issues, as noted on 
the title page, in order to more adequately reflect the actual 
disabilities being claimed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic, identifiable respiratory disability, primarily 
diagnosed as chronic obstructive pulmonary disease, was first 
manifested many years after service, and the preponderance of the 
competent evidence of record shows that it is unrelated thereto.
2.  The totality of the competent evidence of record shows that 
the Veteran's bronchiectasis and pneumonia in service were 
resolved without residual disability.


CONCLUSION OF LAW

A respiratory disability, claimed as the residuals of 
bronchiectasis, the residuals of pneumonia, and chronic 
obstructive pulmonary disease, is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for respiratory.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In January 2000, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claim, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed him of the criteria for service connection 
and set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting his 
treatment from January 1991 to June 1995; records reflecting his 
treatment from June 1995 to February 2003; and an April 2002 
report from Craig N. Bash, M.D.  

In February 1996 and July 2009, VA examined the Veteran to 
determine the nature and etiology of any respiratory disability 
found to be present.  The VA examination reports reflect that the 
examiners reviewed the Veteran's medical history, including his 
service treatment records; interviewed and examined the Veteran; 
documented his current medical conditions; and rendered 
appropriate diagnoses and opinions generally consistent with the 
evidence of record.  Therefore, the Board concludes that the VA 
examinations are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

In April 2003 and November and December 2009, the claims file was 
sent to VA health care providers for an additional review and 
opinion as to the nature and etiology of the Veteran's 
respiratory disability.  

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In March 2010, following the development of the record, the 
Veteran's representative requested copies of several pieces of 
evidence, so that he and the Veteran could review the evidence 
and respond.  The requested evidence was sent to the 
representative in May 2010.  However, to date, VA has not 
received a response.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Factual Background

On the Report of Medical History, completed in conjunction with 
his April 1952 service entrance examination, the Veteran 
responded in the affirmative, when asked if he then had, or had 
ever had, whooping cough or chronic or frequent colds.  He 
responded in the negative, when asked if he then had, or had ever 
had, asthma, shortness of breath, or pain or pressure in his 
chest.  On examination, his lungs and chest were reportedly 
normal.  The following month X-rays of the Veteran's chest were 
negative.  

On several occasions from May through October 1952, the Veteran 
was hospitalized for complaints of a sore throat, cough, and 
headaches.  The various diagnoses included pneumonia, acute 
bronchitis, and bronchiectasis.  

In November 1952, following consideration of his case by a 
Physical Evaluation Board, the Veteran was given a medical 
discharge from service due to bronchiectasis.  In conjunction 
with his discharge, he was given disability severance pay.  

From January 1991 to June 1995, the Veteran was treated for 
complaints of sinus problems, shortness of breath, chest 
congestion, and a cough.  It was noted that he smoked from one to 
two packs of cigarettes per day.  The various diagnoses were 
sinusitis, allergic rhinitis, and acute bronchitis.  In May 1994, 
chest X-rays revealed the presence of emphysema.  There was no 
evidence of pneumonia.
In October 1995, the Veteran filed a claim of entitlement to 
service connection for lung problems, claimed as the residuals of 
pneumonia.  He did not list the names of any doctors who had 
treated him since service or the names of persons, other than 
doctors, who knew of his respiratory disability before, during, 
or after service.  

In February 1996, the Veteran was examined by VA to determine the 
nature and etiology of any respiratory disability found to be 
present.  He complained of a ten year history of shortness of 
breath, primarily with exercise and chest pain; a soft cough with 
intermittent phlegm production, mostly white , occasionally 
changing to brown.  He reportedly smoked a half a pack of 
cigarettes a day, it was noted that he had been smoking since he 
was sixteen.  It was noted that he had worked in a shipyard for 
twenty-six years; that he had been a crane operator and exposed 
to diesel smoke; that he had been a welder and exposed to welding 
fumes; and that he had been a painter and exposed to 
sandblasting.  Chest X-rays revealed mild interstitial fibrosis.  
There were no infiltrates.  A CT scan of the chest reportedly 
showed no conclusive evidence of bronchiectasis.  The results of 
pulmonary function testing were consistent with moderate 
obstructive lung disease.  

Following the VA examination, the diagnoses were moderate 
chronic, obstructive lung disease, a history of pneumonia and 
evidence of scarring on the CT scan; a history of bronchiectasis 
but no evidence of it on the CT scan; and a history of chest pain 
related to coronary artery disease.  

From June 1995 to February 2003, the Veteran was treated by VA, 
in part, for respiratory disability.  His complaints included 
dyspnea on exertion, orthopnea, and a cough productive of whitish 
phlegm.  It was noted that he had a long history of smoking two 
to three packs of cigarettes a day.  The primary diagnosis, such 
as that following a February 2000 Pulmonary Consultation, was 
severe chronic obstructive pulmonary disease.  In December 1999 
and March 2000, X-rays revealed biapical pleural thickening, an 
elevated right diaphragm, a density/fibrotic changes in the right 
upper lung field, and right basal infiltrative changes.  

In April 2002, Craig N. Bash, M.D., reviewed the Veteran's 
service treatment records, post-service medical records, imaging 
reports, rating decisions, report of the February 1996 CT scan, 
other physician statements, and medical literature.  After 
reviewing the CT images, Dr. Bash opined that the Veteran had 
bronchiectasis and that it had been present since service.  Dr. 
Bash also opined that the Veteran's multiple post service lung 
infections, as documented in the February 1996 VA examination, 
were likely secondary to the bronchiectasis.  Dr. Bash stated 
that the February 1996 CT scan had been misread, as it showed 
thick-walled, dilated, irregular bronchi, consistent with 
cylindrical bronchiectasis.  In this regard, Dr. Bash noted that 
the Veteran had experienced acute bacterial infections, usually 
heralded by increased sputum production with enhanced viscosity 
and that the obstructive pulmonary function test pattern was 
consistent with bronchiectasis.  

In April 2003, a VA health care provider reviewed the Veteran's 
claims file to determine whether the Veteran's current pulmonary 
problems were due to his multiple respiratory problems in 
service.  Following her review, the VA health care provider 
opined that the Veteran's pulmonary problems were not due to 
bronchiectasis.  She noted that there was well-documented 
evidence of significant obstructive lung disease, due to the 
Veteran's history of tobacco abuse, i.e., two and a half packs of 
cigarettes a day for fifty years, as well as a variety of other 
medical problems which could cause the Veteran's dyspnea.

In July 2009, the Veteran was reexamined by VA.  He complained of 
shortness of breath, one period of hemoptysis, and a daily cough 
productive of one-half cup of white to yellow sputum per day.  
The Veteran was taking multiple medications, including inhalers, 
and was on oxygen therapy at night and, as needed, during the 
day.  It was noted that he had smoked three to three and a half 
packs of cigarettes a day between the ages of fifteen and sixty-
six.  The examiner also noted the February 1996 reports of the CT 
scan and X-rays which had shown no conclusive evidence of 
bronchiectasis and mild interstitial fibrosis but no infiltrate.  
Following the examination, the diagnosis was longstanding 
bronchopulmonary disease.  The examiner reported that in service, 
a bronchogram had reportedly shown bronchiectasis but that the 
diagnosis was in doubt, because it had not been confirmed 
thereafter.  The examiner also reported that over the years the 
natural progression of bronchiectasis would have increased lung 
cell destruction with an increase in production which generally 
be colored yellow or brown or green or combinations thereof.  In 
this regard, the examiner stated that the Veteran's sputum was 
primarily white but occasionally tinged yellow.  In combination 
with the negative CT scan from February 1996, the VA examiner 
concluded that it was not as likely as not that the Veteran had 
ongoing bronchiectasis related to military service.  A subsequent 
pulmonary function test revealed moderate to severe air flow 
obstruction associated with moderate air trapping.  Chest X-rays 
revealed hyperexpansion of both lungs, scarring at the right lung 
apex, and elevation of the left hemidiaphragm. 

In December 2009, the Chief of Pulmonary/Critical Care at a VA 
Medical Center reviewed the Veteran's claims files, including the 
July 2009 VA examination report, reports of imaging studies, 
chest X-ray and CT reports, pulmonary function studies, progress 
notes, and letters of communication.  He also personally reviewed 
the chest X-rays and CT scans available to him on the 
Computerized Patient Record System.

The VA examiner noted that the February 1996 CT report did not 
show any evidence of bronchiectasis and that a review of CT 
images from January 2009 was also negative.  Those scans 
reportedly showed evidence of chronic obstructive pulmonary 
disease, specifically emphysema and chronic bronchitis.  
Utilizing all of the information available to him the Chief of 
Pulmonary/Critical Care concluded that it was not as likely as 
not that the Veteran had bronchiectasis or bronchopulmonary 
disease related to his military service.  Rather, he firmly 
believed that the Veteran had chronic obstructive pulmonary 
disease due to heavy tobacco smoking.

In December 2009, a VA staff radiologist also reviewed the images 
of the January 2009 CT scan, as well as chest X-rays from March, 
July, and September 2009.  In addition, the radiologist noted the 
report of the February 1996 CT scan and stated that the actual 
images were no longer available.  He concluded that no finding of 
bronchiectasis was identified or reported and that it was at 
least unlikely that the Veteran had bronchiectasis related to his 
military service.  



The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has a respiratory disorder, 
primarily as a result of his treatment for pneumonia, acute 
bronchitis, and bronchiectais.  Therefore, he maintains that 
service connection is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

A review of the evidence shows that the Veteran had a respiratory 
disability in service, variously diagnosed as pneumonia, acute 
bronchitis and bronchiectasis.  It also shows that he currently 
has a respiratory disability diagnosed, primarily, as chronic 
obstructive pulmonary disease.  Thus, he meets the first and the 
third criteria for service connection.  The question, then, is 
whether there is a nexus between the respiratory disability in 
service and the one he currently experiences.  In this regard, 
the preponderance of the evidence is against the claim.  

Although Dr. Bash reviewed the Veteran's history and concluded 
that the Veteran currently has bronchiectasis and has had 
bronchiectasis since service, the totality of the evidence does 
not support that conclusion.  Even according to the history given 
by the Veteran in February 1996, there is no evidence of 
continuing symptomatology of bronchiectasis or any other chronic, 
identifiable respiratory disability for many years after the 
Veteran's discharge from service.  Moreover, a substantial body 
of evidence, including two subsequent reviews of the claims file 
by VA examiners, two subsequent VA examinations, a more recent CT 
scan, and three chest X-rays actively contradict Dr. Bash's 
conclusion.  Indeed, all are consistently negative for a finding 
of bronchiectasis.  In fact, the multiple reviews and 
examinations performed prior to and since Dr. Bash's opinion 
consistently relate the Veteran's current chronic obstructive 
pulmonary disease to his history of heavy smoking.  Thus, the 
Board concludes that the preponderance of the evidence is against 
Dr. Bash's conclusion that the Veteran's current respiratory 
problems are secondary to his bronchiectasis in service.  

The only other reports of a nexus between the Veteran's 
bronchiectasis in service and his current lung problems come from 
the Veteran.  As a layman, he is qualified to report on matters 
which are capable of lay observation, such as his various 
symptoms and the time of their onset.  However, he is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although he has submitted the statement by Dr. Bash 
showing a nexus to service, that statement has been repudiated by 
a preponderance of the evidence of record.  Therefore, without 
more, the Veteran's opinion is not considered probative evidence 
of service connection.  38 C.F.R. § 3.159(a).  
Because the totality of the evidence is against a finding of a 
nexus to service, the Veteran does not meet the second criteria 
for service connection.  Since all of the criteria must be met, 
service connection is not warranted.  Accordingly, service 
connection for a respiratory disability, claimed as the residuals 
of bronchiectasis, the residuals of pneumonia, and chronic 
obstructive pulmonary disease is denied.  

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection is denied for a respiratory 
disability, claimed as the residuals of bronchiectasis, the 
residuals of pneumonia, and chronic obstructive pulmonary 
disease.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


